NO. 12-15-00186-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

LONNIE LYNN JOHNSON,                            §      APPEAL FROM THE 3RD
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      ANDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Lonnie Lynn Johnson appeals his convictions for felon in possession of a firearm, felon
in possession of body armor, and impersonating a public servant. Pursuant to a plea bargain,
Appellant pleaded guilty to the three offenses, and the State recommended thirty years of
imprisonment for each offense. The trial court found Appellant guilty and followed the State’s
punishment recommendation. In two issues, Appellant argues the trial court erred in denying his
motion to suppress evidence. We affirm in part and reverse and remand in part.


                                           BACKGROUND
       Appellant was charged in a three count indictment with the offenses of felon in
possession of a firearm, felon in possession of body armor, and impersonating a public servant.
The indictment included an enhancement paragraph. Appellant pleaded “not guilty” to the
offenses charged and “true” to the enhancement paragraph. He also filed a motion to suppress
certain items found in his vehicle during a search and the oral statements he made after the items
were found but before his formal arrest.
       The evidence at the suppression hearing showed that around dark on January 12, 2014,
Texas Game Warden Rob Sadowski was dispatched by the Anderson County Sheriff’s Office to
the Gus Engeling Wildlife Management Area1 to assist a person on the property whose vehicle
was stuck in the sand. Upon their arrival, Warden Sadowski and his partner, Danny Kessel,
located Appellant and his wife. Sadowski requested that they produce their driver’s licenses. A
computer check of Appellant’s license revealed he was a convicted felon, and Appellant
admitted that he did not have an entry permit for the property. Sadowski testified that, after
obtaining Appellant’s consent, he searched Appellant’s vehicle, and found a firearm, body
armor, and certain items of police tactical equipment in a duffle bag located in the vehicle’s
trunk. According to Sadowski, Appellant told him that he worked as an undercover peace officer
for the Tarrant County Sheriff’s Office and the items found were related to his work. However,
Sadowski could not verify Appellant’s association with that agency, and Appellant was arrested.
        The trial court denied the motion to suppress. Thereafter, Appellant entered into a plea
agreement for thirty years of imprisonment for each of the charged offenses to run concurrently.
The trial court sentenced Appellant accordingly, and this appeal followed.


                                          STANDARD OF REVIEW
        A trial court’s denial of a motion to suppress is reviewed for an abuse of discretion under
a bifurcated standard of review. State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014);
Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). First, we afford almost total
deference to a trial court’s determination of historical facts. Valtierra, 310 S.W.3d at 447. The
trial judge is the sole trier of fact and exclusive judge of the credibility of the witnesses and the
weight to be given their testimony. Id.; State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App.
2000). Accordingly, the trial judge is entitled to believe or disbelieve all or any part of a
witness’s testimony. Ross, 32 S.W.3d at 855. When, as in this case, a trial court does not make
express findings of fact, we view the evidence in the light most favorable to the trial court’s
ruling and assume the trial court made implicit findings that are supported by the record. Id.
        Second, we perform a de novo review of a trial court’s application of the law to the facts
that do not turn on credibility and demeanor. Abney v. State, 394 S.W.3d 542, 547 (Tex. Crim.
App. 2013); Ross, 32 S.W.3d at 855. We will sustain the trial court’s ruling if it is reasonably
supported by the record and is correct under any applicable theory of law. Valtierra, 310 S.W.3d
1
          This area is state-owned and regulated by the Texas Parks and Wildlife Department. The public can enter
the area with a state-issued permit.


                                                       2
at 447-48. The winning side is afforded the strongest legitimate view of the evidence as well as
all reasonable inferences that may be drawn from it. State v. Duran, 396 S.W.3d 563, 571 (Tex.
Crim. App. 2013).


                    SUPPRESSION OF EVIDENCE FROM THE VEHICLE SEARCH
       In his first issue, Appellant argues that the trial court abused its discretion in denying his
motion to suppress the evidence obtained from the search of his vehicle. In particular, Appellant
contends he did not consent to the search of his vehicle. Alternatively, in the event he is believed
to have consented to the search, he argues that his consent was obtained during a detention that
was not supported by reasonable suspicion.
Applicable Law
       The Fourth Amendment to the United States Constitution guarantees the right to be free
from unreasonable searches and seizures. U.S. CONST. amend. IV. As a result, searches made
without a warrant are generally per se unreasonable. See Katz v. United States, 389 U.S. 347,
357, 88 S. Ct. 507, 514, 19 L. Ed. 2d 576 (1967). When a warrantless search is conducted, the
state bears the burden to show that the search was constitutionally permissible. See Mendoza v.
State, 30 S.W.3d 528, 531 (Tex. App.–San Antonio 2000, no pet.); see also Bishop v. State, 85
S.W.3d 819, 822 (Tex. Crim. App. 2002). To meet that burden, the state must establish that the
search falls within one of the narrow exceptions to the warrant requirement. Mendoza, 30
S.W.3d at 531. Consent is one of those well-established exceptions. Carmouche v. State, 10
S.W.3d 323, 331 (Tex. Crim. App. 2000).
       Law enforcement and citizens engage in three distinct types of interactions:              (1)
consensual encounters, (2) investigatory detentions, and (3) arrests. State v. Woodard, 341
S.W.3d 404, 410-11 (Tex. Crim. App. 2011). Consensual law enforcement-citizen encounters do
not implicate Fourth Amendment protections. Id. at 411. A citizen may terminate a consensual
encounter at any time. Crain v. State, 315 S.W.3d 43, 49 (Tex. Crim. App. 2010). Investigative
detentions and arrests are Fourth Amendment seizures and therefore implicate Fourth
Amendment protections. Johnson v. State, 414 S.W.3d 184, 191 (Tex. Crim. App. 2013).
       Investigative detentions must be supported by a reasonable suspicion of criminal activity.
Wade v. State, 422 S.W.3d 661, 668 (Tex. Crim. App. 2013). A law enforcement officer has
reasonable suspicion if he has specific, articulable facts that, when combined with the rational



                                                 3
inferences from those facts, would lead him reasonably to conclude that the person detained is,
has been, or soon will be engaging in criminal activity. Id. This is an objective standard; the
subjective intent of the officer is irrelevant. Hamal v. State, 390 S.W.3d 302, 306 (Tex. Crim.
App. 2012).
        Although the individual circumstances may seem innocent enough in isolation, the
applicable standard considers the totality of the circumstances. Wade, 422 S.W.3d at 668. When
the officer’s information supports more than “an inarticulate hunch or intuition . . . that
something of an apparently criminal nature is brewing,” the standard for reasonable suspicion is
satisfied. See id. Whether the facts known to the officer at the time of the detention amount to
reasonable suspicion is a mixed question of law and fact that is reviewed de novo on appeal.
State v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim. App. 2013).
Consent to Search
        Appellant first argues that he did not consent to the search of his vehicle and that Warden
Sadowski’s testimony to the contrary is not credible.
        At the suppression hearing, Sadowski testified that he asked Appellant for permission to
search his vehicle and Appellant told him to “go ahead.” Sadowski testified further that when he
opened the vehicle’s trunk, he saw a duffle bag inside. He asked permission to search the bag,
and Appellant again told him to “go ahead.”                    Appellant and his wife disputed Warden
Sadowski’s version of the events. They each testified that Sadowski did not request permission
to search Appellant’s vehicle and “ordered” Appellant to open the vehicle’s trunk. Appellant
testified that Sadowski did not request permission to search the duffle bag. The trial court made
implied findings that Warden Sadowski’s testimony was credible and Appellant’s and his wife’s
testimony was not.
        Appellant concedes that great deference is given to the trial court’s ruling concerning the
credibility and demeanor of witnesses. He argues, however, that, considering the nature of the
items located in his vehicle, it “strains belief” that he would initiate contact with law
enforcement and then consent to the search.2 Therefore, he suggests that we should disregard the
trial court’s implied credibility findings.




        2
          Appellant testified that he called for a “wrecker service.” He did not state that he sought assistance from
law enforcement.


                                                         4
       Reconciliation of conflicting evidence based on who is credible is a matter uniquely
reserved for the trial court. Ervin v. State, 333 S.W.3d 187, 203 (Tex. App.–Houston [1st Dist.]
2010, pet. ref’d). In this case, the trial court assessed the credibility of the witnesses and
reconciled the conflicts in favor of the State. We are not authorized to disregard its credibility
findings. See Valtierra, 310 S.W.3d at 447; Ross, 32 S.W.3d at 855.
Reasonable Suspicion
       Alternatively, Appellant argues that the consent was obtained in violation of his Fourth
Amendment right against unreasonable search and seizure. He contends Warden Sadowski
asked for consent to search the vehicle after Appellant was issued a warning citation for entering
the wildlife area without a permit. He insists that Sadowski did not have reasonable suspicion to
detain him after the warning was issued and therefore his consent to the search was invalid.
       We first note Sadowski’s testimony that he requested consent to search Appellant’s
vehicle while his partner was in the process of issuing a warning to Appellant for not having a
permit to be on the property. Based on this testimony, the trial court reasonably could have
determined, and the record supports an implied finding, that Sadowski obtained Appellant’s
consent to the search within the time necessary to issue the warning citation. See Kelly v. State,
331 S.W.3d 541, 550-51 (Tex. App.–Houston [14th Dist.] 2011, pet. ref’d) (holding consent to
search valid when traffic investigation is not unduly prolonged to obtain consent).
       Additionally, we disagree that Sadowski did not have reasonable suspicion that Appellant
was, had been, or was going to engage in criminal activity when the request to search the vehicle
was made. Sadowski testified that he had been a game warden for slightly more than three years.
Based on his experience, he stated that illegal hunting occurs “regularly” on the wildlife
management area property and that it is “not unusual” for people to be fishing on the property
without a permit. After Sadowski and his partner located Appellant, Sadowski asked for his
driver’s license. When he “ran” the license, he learned that Appellant was a convicted felon.
Appellant’s vehicle, a “newer model Mercedes Benz,” was stuck in a river bottom area that was
“well off the paved road” through the wildlife area and down a dead end dirt road. Sadowski
described the location as “very, very hard to reach.” Yet Appellant explained that he and his
wife were simply “driving through” on their way back to the Fort Worth and Dallas area from
Lufkin. Appellant also stated that he had done the same thing a few days earlier in another park,
which, to Sadowski, established “a pattern for driving in out-of-reach places[.]” And finally,



                                                5
Sadowski described Appellant’s behavior as “overly friendly,” which he believed was a sign that
Appellant was nervous.
       These circumstances, when considered individually, may seem innocent. See Wade, 422
S.W.3d at 668. But when considered objectively and in their totality, they support more than an
inarticulate hunch or suspicion that Appellant was, had been, or soon would be engaging in
criminal activity.   See id.    Therefore, Sadowski had reasonable suspicion to conduct an
investigative detention of Appellant.
       The trial court did not abuse its discretion by denying Appellant’s motion to suppress the
items found in Appellant’s vehicle. Appellant’s first issue is overruled.


                               SUPPRESSION OF ORAL STATEMENTS
       In his second issue, Appellant argues the trial court erred in denying his motion to
suppress the oral statements he made after he was handcuffed following the search of his vehicle.
Applicable Law
       In order for a statement taken from a person in custody to be admissible in court, law
enforcement officers must advise the person that he has the right to remain silent, that any
statement he makes may be used as evidence against him, and that the person has a right to the
presence of an attorney, either retained or appointed, before the statement is taken. Miranda v.
Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 (1966). The need to
administer Miranda warnings arises only when a person has been subjected to custodial
interrogation. Id. Unwarned statements obtained as a result of custodial interrogation may not
be used as evidence by the state in a criminal proceeding during its case-in-chief. Herrera v.
State, 241 S.W.3d 520, 525 (Tex. Crim. App. 2007). Additionally, the Texas Code of Criminal
Procedure provides that an oral statement is admissible against a defendant in a criminal
proceeding if, among other things, the statement was electronically recorded. TEX. CODE CRIM.
PROC. ANN. art. 38.22 § 3(a)(1) (West Supp. 2016). The definition of “custody” for purposes of
Article 38.22 is consistent with the meaning of “custody” for purposes of Miranda. Herrera,
241 S.W.3d at 526.
       A person is in “custody” for Miranda purposes only if, under the circumstances, a
reasonable person would believe that his freedom of movement was restrained to the degree
associated with a formal arrest. Id. at 525. The “reasonable person” standard presupposes an



                                                 6
innocent person. Florida v. Bostick, 501 U.S. 429, 438, 111 S. Ct. 2382, 2388, 115 L. Ed. 2d
389 (1991). The initial determination of custody depends on the objective circumstances of the
interrogation, not the subjective views harbored by either the interrogating officers or the person
being questioned. Stansbury v. California, 511 U.S. 318, 323, 114 S. Ct. 1526, 1529, 128 L.
Ed. 2d 293 (1994). The ultimate inquiry is simply whether there was a “formal arrest or restraint
on freedom of movement” of the degree associated with a formal arrest. Dowthitt v. State, 931
S.W.2d 244, 254 (Tex. Crim. App. 1996) (quoting Oregon v. Mathiason, 429 U.S. 492, 495, 97
S. Ct. 711, 714, 50 L. Ed. 2d 714 (1977)).
       At least four general situations may constitute custody: (1) when the suspect is physically
deprived of his freedom of action in any significant way, (2) when a law enforcement officer
tells the suspect that he cannot leave, (3) when law enforcement officers create a situation that
would lead a reasonable person to believe that his freedom of movement has been significantly
restricted, and (4) when there is probable cause to arrest, the officer’s knowledge of probable
cause is manifested to the suspect, and the officer does not tell the suspect that he is free to leave.
Id. at 255. There is no bright line test providing that mere handcuffing is always the equivalent
of an arrest. Balentine v. State, 71 S.W.3d 763, 771 (Tex. Crim. App. 2002).
       “Interrogation” refers to any words or actions by a law enforcement officer (other than
those normally attendant to arrest and custody) that the officer should have known were
reasonably likely to elicit an incriminating response. Rhode Island v. Innis, 446 U.S. 291, 301-
02, 100 S. Ct. 1682, 1689-90, 64 L. Ed. 2d 297 (1980).
The Arguments
       Appellant argues that his oral statements after he was handcuffed were made while he
was in custody and were the product of custodial interrogation. It is undisputed that Appellant
was not administered Miranda warnings before or during the time he was being questioned and
that his statements were not electronically recorded. Therefore, he urges that the statements
should have been suppressed.
       The State counters that there was no need for Miranda warnings or electronic recording
of the statements because Appellant made them during an investigative detention. The State
correctly points out that a person held for an investigative detention is not in custody. See
Berkemer v. McCarty, 468 U.S. 420, 439, 104 S. Ct. 3138, 3149, 82 L. Ed. 2d 317 (1984);
Dowthitt, 931 S.W.2d at 255 (“Stansbury indicates that the restriction upon freedom of



                                                  7
movement must amount to the degree associated with an arrest as opposed to an investigative
detention.”). Therefore, Miranda and article 38.22 do not apply to an investigative detention.
Dowthitt, 931 S.W.2d at 255.
        The State explains that Appellant was not in custody because Warden Sadowski was not
questioning Appellant to build a case but rather to determine if a crime had been committed.
According to the State, Appellant was handcuffed during the investigative detention for safety
reasons based on the time of day, the location, and Warden Sadowski’s knowledge that
Appellant was a convicted felon. The State also argues that, in an attempt to talk his way out of
an arrest, Appellant voluntarily made the statements he now seeks to suppress.
“Volunteered” Information
       Under both the Fifth Amendment and article 38.22, voluntary statements not made in
response to interrogation by law enforcement officers are admissible. See Miranda, 384 U.S. at
478, 86 S. Ct. at 1602 (“Volunteered statements of any kind are not barred by the Fifth
Amendment . . . .”); Dowthitt, 931 S.W.2d at 263 (“Miranda and Article 38.22 apply only to
custodial interrogation.”).
       Warden Sadowski testified that he immediately handcuffed Appellant after he found the
items in the duffle bag in the trunk of Appellant’s vehicle. He testified further that as he was
placing Appellant in handcuffs, Appellant volunteered that he was an undercover peace officer
with the Tarrant County Sheriff’s Office. After Appellant was handcuffed, Sadowski questioned
him in an attempt to verify whether he was associated with that agency. Appellant denied
making any statements as he was being handcuffed. He claimed that any oral statements about
his association with the Tarrant County Sheriff’s Office occurred only after he was handcuffed
and in response to Sadowski’s questioning. He also testified that he identified himself as a
“covert confidential informant,” not an undercover peace officer.
       When Appellant first mentioned his association with the Tarrant County Sheriff’s Office
and what he said about it were matters of fact for the trial court to determine based on its
evaluation of the credibility of the witnesses. See Ross, 32 S.W.3d at 855. As such, the record
supports an implied finding that, as Warden Sadowski was in the process of handcuffing
Appellant but before asking him any questions, Appellant made an unsolicited statement that he
was an undercover peace officer with the Tarrant County Sheriff’s Office. Because, according to
the trial court’s implied finding, Appellant “volunteered” this information, Miranda and article



                                                8
38.22 do not apply. See Miranda, 384 U.S. at 478, 86 S. Ct. at 1602; Dowthitt, 931 S.W.2d at
263. Therefore, the trial court did not abuse its discretion in denying Appellant’s motion to
suppress this statement.
Statements in Response to Questioning
       Whether the trial court should have suppressed the oral statements Appellant made in
response to Sadowski’s questioning after he was handcuffed turns on whether the statements
were made during custodial interrogation.
       The record shows that Warden Sadowski immediately handcuffed Appellant after
locating a firearm, body armor, and certain items of police tactical equipment in the trunk of
Appellant’s vehicle. Appellant testified that Sadowski told him as he was being handcuffed that
he was “under arrest.” But Sadowski testified that he was not “formally arrested” for over an
hour after being handcuffed.     Both Sadowski and his partner remained at the scene until
Appellant was formally arrested and transported to jail. It is undisputed that Appellant was being
physically deprived of his freedom and was not free to leave after being handcuffed.
       Sadowski did not tell Appellant why he was being handcuffed. He did not communicate
to Appellant that he was not under arrest, that he would be released after questioning, or that he
was being placed in handcuffs for safety reasons only. Nor did Sadowski remove the handcuffs
after completing his questioning. See Bartlett v. State, 249 S.W.3d 658, 670-71 (Tex. App.—
Austin 2008, pet. ref’d) (defendant not in custody where officer removed him from area in
handcuffs for safety reasons, advised him that he was not going to arrest him and would return
him to original area after questioning, removed handcuffs after taking defendant to open area for
questioning, and returned defendant to former location after questioning).
       The record shows further that after handcuffing Appellant, Sadowski’s questioning
related solely to Appellant’s claimed association with the Tarrant County Sheriff’s Office and his
use of the firearm, body armor, and tactical equipment in that capacity. The indictment alleges
in Count II that Appellant was impersonating a peace officer with intent to induce Rob Sadowski
to submit to the pretended authority of the defendant “by claiming to be working for the Tarrant
County Sheriff’s Office.” Appellant’s answers to Warden Sadowski’s questioning after being
handcuffed formed the basis of that charge.         Through the denial of Appellant’s motion to
suppress, the State would have been able to rely, in part, on Appellant’s answers to prove the
charge alleged in Count II.



                                                9
       Based on the totality of the circumstances, a reasonable person in Appellant’s position
that night would have believed, once he was handcuffed, that his freedom of movement was
restrained to the degree associated with a formal arrest. In addition, Sadowski’s questions were
“reasonably likely to elicit an incriminating response” from Appellant. See Innis, 446 U.S. at
301-02, 100 S. Ct. at 1689-90. Therefore, we hold that, after Appellant was handcuffed, the
statements he made in response to Sadowski’s questions were the product of custodial
interrogation. Because the statements were made before Appellant was given his Miranda
warnings and were not electronically recorded as required by article 38.22, the trial court abused
its discretion by denying Appellant’s motion to suppress as to these statements. But our analysis
does not end here.
Harm Analysis
       The erroneous denial of a motion to suppress a statement taken in violation of Miranda is
constitutional error.     Jones v. State, 119 S.W.3d 766, 776-77 (Tex. Crim. App. 2003).
Therefore, reversal is required unless we can determine, beyond a reasonable doubt, that the
failure to suppress Appellant’s statements did not contribute to the conviction or punishment.
See TEX. R. APP. P. 44.2(a) (standard for determining harm for constitutional error).
       When a defendant has pleaded guilty after obtaining a pretrial ruling denying his motion
to suppress evidence that is later determined to be erroneous, the appellate court’s determination
of harm focuses on whether the error contributed to his decision to plead guilty. See Holmes v.
State, 323 S.W.3d 163, 174 (Tex. Crim. App. 2009) (op. on reh’g). The inquiry is not whether
sufficient independent evidence existed to support the guilty plea. Anthony v. State, 954 S.W.2d
132, 136 (Tex. App.–San Antonio 1997, no pet.), overruled on other grounds by Gonzales v.
State, 67 S.W.3d 910 (Tex. Crim. App. 2002).
       In this case, the hearing on Appellant’s motion to suppress was held on two days—
October 3, 2014, and March 2, 2015. Appellant’s counsel withdrew after the first day of the
hearing, and Appellant proceeded without counsel on the second day. Immediately after the
hearing concluded on March 2, which was after the jury had been selected, Appellant withdrew
his waiver of the right to counsel. The trial court signed an order appointing counsel on
March 18, 2015.         Thereafter, no additional documents were filed on Appellant’s behalf
pertaining to the anticipated trial. On June 29, 2015, Appellant entered into a plea bargain in
which he agreed to plead guilty to all charges in exchange for the State’s recommendation of a



                                                10
thirty year sentence for each offense, to run concurrently. An unindicted case also was “taken
into consideration.” Appellant’s guilty plea in accordance with this agreement resulted in his
convictions and punishment.
        Each of the charged offenses was a third degree felony. See TEX. PENAL CODE ANN.
§§ 37.11(b) (impersonating a public servant), 46.04(c) (felon in possession of a firearm),
46.041(c) (felon in possession of body armor) (West 2011). The punishment range for a third
degree felony is imprisonment for not less than two years or more than ten years and a $10,000
fine. Id. § 12.34 (West 2011). However, the written plea agreement and the trial court’s
admonishments at the plea hearing show that each of three offenses was enhanced to a first
degree felony because of Appellant’s prior felony convictions. As a result, the punishment range
at trial for each offense would have been imprisonment for life, or for not less than five years or
more than ninety-nine years, and a $10,000 fine. Id. § 12.32 (West 2011).
        The State’s sentencing recommendation was significantly more favorable than the
punishment range Appellant would face if he proceeded to trial. The denial of Appellant’s
motion to suppress “undoubtedly contributed in some measure to the State’s leverage in the plea
bargaining process and may well have contributed to [Appellant’s] decision to relinquish his
constitutional rights of trial and confrontation in exchange for a favorable punishment
recommendation.” See, e.g., Pineda v. State, 444 S.W.3d 136, 144-45 (Tex. App.–San Antonio
2014, pet. ref’d) (quoting Castleberry v. State, 100 S.W.3d 400, 404 (Tex. App.–San Antonio
2002, no pet.)); see also McKenna v. State, 780 S.W.2d 797, 799-800 (Tex. Crim. App. 1989).
Therefore, we hold that the trial court’s constitutional error was harmful. Accordingly, we
sustain Appellant’s second issue in part.3


                                                 CONCLUSION
        The trial court did not abuse its discretion in denying Appellant’s motion to suppress the
items found in the trunk of his vehicle and his unsolicited statement about his association with
the Tarrant County Sheriff’s Office. Accordingly, we affirm the trial court’s judgments of
conviction for felon in possession of a firearm and for felon in possession of body armor.


        3
           The failure to suppress statements obtained in violation of article 38.22 is nonconstitutional error. See
Nonn v. State, 117 S.W.3d 874, 880-81 (Tex. Crim. App. 2003). Because we have held that the trial court’s
constitutional error was harmful, we need not address whether its nonconstitutional error was harmful. See TEX. R.
APP. P. 47.1.


                                                        11
However, the trial court abused its discretion in denying the motion to suppress the oral
statements Appellant made to Warden Sadowski that were the product of custodial interrogation.
Therefore, we reverse the trial court’s judgment of conviction for impersonating a public servant,
and remand that case to the trial court for further proceedings consistent with this opinion.

                                                                 GREG NEELEY
                                                                    Justice

Opinion delivered October 12, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                         12
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 12, 2016


                                        NO. 12-15-00186-CR


                                   LONNIE LYNN JOHNSON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31675)

               THIS CAUSE came to be heard on the appellate record and the briefs filed herein,
and the same being considered, because it is the opinion of this court that there was error in the
judgment of the court below in the conviction for impersonating a public servant, it is
ORDERED, ADJUDGED and DECREED by this court that the judgment be reversed and the
cause remanded to the trial court for further proceedings in accordance with the opinion of
this court. It is further ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed as to the convictions for felon in possession of a firearm and
felon in possession of body armor; and that this decision be certified to the court below for
observance.
                   Greg Neeley.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.